DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 8, 10, 11, 15, 17, 19, 20 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 As per claim 8, (line 3 from bottom), with respect to “the calculated weights” see claim 1. In addition, “the receiver” in line 9, lacks of proper antecedent basis.
As per claim 15, with respect to “the calculated weights” see claim 8. In addition, “a transmitter” recited in line 17, is vague and indefinite as there is an unclear antecedent in line 4.
As per claim 17, with respect to “the calculated weights” see rejection of claim 8. In addition, line 6, “the receiver” lacks of proper antecedent basis.
The dependent claims are rejected for being dependent on a rejected base claim.
 
Claims 1, 3, 4, 8, 10, 11, 15, 17, 19, 20 and  24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeira US Patent Application Publication No.20040037263 A1 in view of Khan US Patent Application Publication No. 20130343235 in view of Morris et al US20120128099 further in view of  Chang US Patent Application Publication US 20120326925  A1
As per claim 1, Zeira discloses a method and apparatus comprising see at least fig. 12,  a transmitter (at least 44)  and a receiver (at least 46) the method comprising implementing a beamforming of the receiver on a received signal (note at least para. [0064]) without use of beam sweeping1; calculating weights of the beamforming based 2. However, it fails to teach that the beam-forming of the receiver is a digital beamforming without use of analog-beamforming and the beam-forming of the transmitter is an analog beamforming without use of digital beamforming to transmit. It further fails to teach the transmitter requires a digital path. It further fails to teach the beamforming at the receiver is to determine direction of the received signal. Khan teaches a system (900) as including a first transceiver (905) coupled to a second transceiver (910). Further Khan teaches at in fig. 6, the structure of the transmitter portion of the transceiver (905) as (605) and the structure of the receiver portion of the transceiver (910) as (610). Likewise, fig. 5 shows the structure of the receiver portion of the first transceiver (905) as element (510) and the structure of the transmitter section of the second transceiver (910) as element (505). Further at para. [0041] Khan teaches that the configuration of fig. 5 uses digital forming, while in para. [0044] it teaches that the configuration in fig. 6 uses analog beamforming.  Following the teaching of Khan, the structure of the first transceiver (905) includes a transmitter (Tx) that uses analog beamforming without use of digital beamforming, and 
As per claim 3, Zeira fails to teach explicitly performing analog beamforming prior to a power amplifier. Khan teaches in para.  [0037] the use of analog beamforming prior to a power amplifier. Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Zeira and the motivation to do so would have been the same as provided with respect to claim 1 above in view of Khan.
As per claim 4, Zeira fails to teach explicitly performing analog beamforming after a power amplifier. Khan teaches in para.  [0037] the use of analog beamforming after a 
 As per claim 8, the claim is further analyzed the same way as claim 1. In addition, as evidence by Ling (US 20160352407 para. [0067], it is generally known to utilize processor in combination with a storage medium that includes instructions executed by the processor to perform the step recited in the claim. Therefore, it would have been obvious to one skill in the art to utilize processor in combination with a storage medium that includes instructions executed by the processor to perform the step recited in the claim so that the invention can be implemented in a centralized fashion as generally known in Ling (see at least para. [0067]). 
As per claim 10, see claim 3.
 As per claim 11, see claim 4.
 As per claim 15, see claim 8.
 As per claim 17, see claim 8.
As per claim 19, see claim 10.
 As per claim 20, see claim 11. 
As per claims 24-26, respectively, evidence by Hong et al US 20140073337, fig. 15 and para. [0135], it is generally known  to provide a calibration circuit 460 configure to provide a control signal to 440 to control the control unit 450 to control 420 (one skill in the art would know that a calibrated signal path entails calibrating the components included in the signal path(s) including the antennas). Therefore, it would have been 
                                    Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are moot in view of the above new ground of rejection(s). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As known in at least US20180020487, para. [0275] when the downlink and uplink channels are reciprocal channels, a target use beams to receive and transmit without performing beam sweeping. Because Zeira uses reciprocal channel, no beam sweeping is inherently performed.
        
        2 As known in at least US20180020487, para. [0275] when the downlink and uplink channels are reciprocal channels, a target use beams to receive and transmit without performing beam sweeping. Because Zeira uses reciprocal channel, no beam sweeping is inherently performed when transmitting the signal.